ON THE MERITS
Defendant alleges that he purchased the truck in good faith from one into whose possession plaintiff had put it with authority to sell, but his evidence is that he traded for the automobile in the belief that the person who had it owned it.
He was asked (Evidence, page 40):
“Did you have any notice or suspicion at the time you traded (for) the truck that it would ever be claimed by Mr. Mitchell or anybody else?”
And he answered:
“No, sir; I thought it was Benton’s truck.”
And, again, on page 42 of the evidence.
“Q. And as a matter of fact he told you that it was his car?
“A. He told me that all the time.
“Q. Didn’t you know that it was not his car?
“A. No, sir.”
Under this evidence, all other evidence in the case tending to show that Benton Anderson was plaintiff’s agent and authorized to sell the car, becomes irrelevant for the reason that defendant acquired the car not in the belief that he was dealing with an authorized agent of plaintiff but that Benton Anderson himself was the owner of it.
In addition to this, the evidence shows that Benton Anderson was a minor and lived in the neighborhood of defendant’s residence and was not a dealer in automobiles to the knowledge of defendant and this should have aroused.his suspicion as to Benton Anderson’s right to sell the truck; and that it was aroused appears from the testimony 'of several witnesses.
Plaintiff testified (Evidence, pages 11 and 12):
“Q. You don’t think for a minute that he would have traded for this truck if he had known that Mr. Anderson was not authorized to trade it? Would you?
“A. Well, I should not; I could not answer that question in any other way only as I think he would, because he admitted to my men that he suspected that this boy didn’t own the truck.
“Q. Did he do that in your presence?
“A. He admitted that he figured that there was something suspicious.”
*249Monroe White testified (Evidence, pages 30 and 31):
“Q. On that trip, did you hear Mr. Maxey say anything about his having suspected something wrong?
“A. Yes, Sir.
“Q. What did he say?
“A. He said he suspected something about the dealer license on it.”
Mr. Anderson, father of Benton Anderson, testified (Evidence, page 23);
“Q. Did Mr. Maxey tell you whether or not the boy told him that he had bought the car from Bernice Motor Company or any other motor company?
“A. He told me the boy traded a Chevrolet roadster for this truck to the Bernice Motor Company.
“Q. Did he tell you that he suspected that there was something wrong?
“A. Yes, sir; he said he suspected there was something wrong.”
It is clear from this testimony that defendant’s suspicion was aroused as to Benton Anderson’s right to dispose of the truck, and, therefore, his only right to the automobile is his purchase of it from one who did not own it, which purchase gave him no title or right to it.
The District Judge, who heard and saw the witnesses testify, gave the plaintiff judgment. We think the judgment is correct, and accordingly it is affirmed.